

116 SRES 256 IS: Expressing support for the designation of the week of June 16 through June 23, 2019, as “National GI Bill Commemoration Week” and celebrating the 75th anniversary of the Servicemen’s Readjustment Act of 1944.
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 256IN THE SENATE OF THE UNITED STATESJune 20, 2019Mr. Carper (for himself, Mr. Isakson, and Mr. Tester) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for the designation of the week of June 16 through June 23, 2019, as National GI Bill Commemoration Week and celebrating the 75th anniversary of the Servicemen’s Readjustment Act of 1944.Whereas, on July 28, 1943, in seeking a solution to integrate returning members of the Armed Forces into civilian life, President Franklin D. Roosevelt called for a comprehensive set of veterans benefits during a fireside chat saying, While concentrating on military victory, we are not neglecting the planning of the things to come … . Among many other things we are, today, laying plans for the return to civilian life of our gallant men and women in the Armed Services.;Whereas, on June 22, 1944, in demonstration of the full support of the United States for the transition of members of the Armed Forces to civilian life, President Franklin D. Roosevelt signed into law the Servicemen’s Readjustment Act of 1944 (58 Stat. 284, chapter 268), more commonly known as the G.I. Bill of Rights;Whereas the Servicemen’s Readjustment Act of 1944 was the culmination of the tireless work and advocacy of veteran service organizations and Members of Congress;Whereas the Act made immediate financial support, transformative educational benefits, and home loan guarantees available to the 16,000,000 veterans who served in the Armed Forces during World War II;Whereas the Act helped approximately 7,800,000 veterans enroll in post-secondary education or training, helped to democratize higher education in the United States, and caused total post-secondary education enrollment to grow exponentially from 1,676,856 in 1945, with veterans accounting for 5.2 percent of total post-secondary education enrollment, to 2,338,226 in 1947, with veterans accounting for 49.2 percent of the total;Whereas the Act contributed approximately 450,000 engineers, 240,000 accountants, 238,000 teachers, 91,000 scientists, 67,000 doctors, 122,000 dentists, 17,000 writers and editors, and thousands of other professionals to the workforce of the United States and expanded the middle class more than at any other point in the history of the United States;Whereas the Act expressed the duty, responsibility, and desire of a grateful United States to see to it that those who served on active duty in the Armed Forces are afforded every opportunity to become disciplined forces for prosperity and progress in the United States through economic opportunity and investment;Whereas Congress passed subsequent Acts to provide educational assistance to new generations of veterans, including the Veterans’ Readjustment Benefits Act of 1966 (Public Law 89–358), the Post-Vietnam Era Veterans’ Educational Assistance Act of 1977 (title IV of Public Law 94–502), the Veterans’ Educational Assistance Act of 1984 (title VII of Public Law 98–525), the Post-9/11 Veterans Educational Assistance Act of 2008 (title V of Public Law 110–252), and the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48);Whereas, since the signing of the Servicemen’s Readjustment Act of 1944, the Department of Veterans Affairs has paid approximately $400,000,000,000 in educational assistance to approximately 25,000,000 veterans and their loved ones who continue to excel academically in post-secondary education;Whereas the Act created the Department of Veterans Affairs Home Loan Guarantee program, which, since 1944, has provided a pathway for approximately 24,000,000 veterans to purchase a home guaranteed by the Department, the majority of which are purchased with no down payment;Whereas the Act improved health care opportunities for veterans by transferring medical facilities from the Army and the Navy and providing funding for hospitals of the Department of Veterans Affairs;Whereas this combination of opportunities changed the social and economic fabric of the United States for the better, with a 1988 report from the Subcommittee on Education and Health of the Joint Economic Committee of Congress concluding that for every $1 the United States invested pursuant to the Act, $6.90 was returned in growth to the economy of the United States;Whereas 1,262 Members of Congress served in the Armed Forces on or after June 22, 1944, and, therefore, many Members of Congress directly benefitted from the enactment of the Act;Whereas June 22, 2019, is the 75th anniversary of the date on which President Franklin D. Roosevelt signed the Act into law; andWhereas the week of June 16 through June 23, 2019, is an appropriate week to designate as National GI Bill Commemoration Week: Now, therefore, be itThat the Senate—(1)expresses support for the designation of the week of June 16 through June 23, 2019, as National GI Bill Commemoration Week;(2)honors the achievements of the Servicemen’s Readjustment Act of 1944 (58 Stat. 284, chapter 268), more commonly known as the G.I. Bill of Rights, in democratizing higher education, increasing home ownership, establishing greater citizenship through economic empowerment, and empowering a generation that would serve for decades to guide the transformation of the United States into a global force for good;(3)considers the veterans benefitting from the Servicemen’s Readjustment Act of 1944 on the 75th anniversary of its enactment—(A)to be equal to the challenge of creating a lasting prosperity for the United States as their forebears; and(B)to have the opportunity to become the heirs to the Greatest Generation;(4)affirms the responsibility of Congress to be faithful stewards of educational assistance provided under laws administered by the Secretary of Veterans Affairs to ensure that such assistance endures as an honorable investment of public dollars; and(5)encourages all people of the United States to celebrate June 22, 2019, as the 75th anniversary of the signing of the Servicemen’s Readjustment Act of 1944 by President Franklin D. Roosevelt.